Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This final office action is a response to the reply filed on 9/13/2020.
	Claims 1-9, 21-28 and 30-32.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21 and 28 (method for forming  a photomask) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 18 (method for forming  a photomask) of U.S. Patent No. 10,867,107.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the claimed subject matter in the patent are similar to the claimed subject matter in the present application and substantially read on the claims in the application, and vice versa, the claimed subject matter in the present application are similar to the claimed subject matter in the and read on the read on the claims in the pattern

The following is a detailed analysis/comparison of the double patenting rejection. 

Instant application		Having similar  		US Patent 10,867,107
subject matter as 
    	Independent Claim 1 						Independent Claim 1
(including 6 steps)			 				(including 6 steps)
Receiving…;								Receiving…;
Decomposing…;							Decomposing…;
Inserting…;								Inserting…;
Overlapping…;								Overlapping…;
Increasing…; and							Increasing…; and
Outputting…								Outputting…

Instant application		Having similar  		US Patent 10,867,107
subject matter as
Independent claim 21						Independent claim 10
(Including 5 steps)						(Including 5 steps)
Receiving…;							Receiving…;
Decomposing…;						Decomposing…;
Interposing…;							Interposing…;
Overlapping…; and 						Overlapping…;
Increasing….							Increasing….

Instant application		Having similar  		US Patent 10,867,107
subject matter as
Independent claim 28						Independent claim 18
(Including 6 steps)						(Including 6 steps)
Receiving…;							Receiving…;
Decomposing…;						Decomposing…;
Inserting…;							Inserting…;
Overlapping…; and 						Overlapping…;
Enlarging…; and						Enlarging…; and
Outputting…							Outputting…


According to above  claim comparison, both the steps in the instant application are substantially claiming the same subject matter, therefore, the double patenting rejection is made final

Dependent claims in the present application ultimately depend from a rejected base claim 1, 21 and/or 28, and are therefore rejectable by virtual of their dependence, and/or rejected for including similar subject matter as dependent claims in the patent. 



Response to Applicant Remarks Regarding Double Patenting Rejection
The Applicant states that : According to the amendments to Claims 1, 21 and 28 as mentioned above, Applicant believes Claims 1, 21 and 28 are patentably distinct from the reference claims and thus overcome the double patenting rejection.

Examiner Response
The Applicant fails to identify what limitations are patentably distinct from the reference claims.
The Examiner, after fully reconsidering the double patent rejection, determines that the claims in present Application and the claims in the patent having/claiming similar subject matter as clearly pointed out above.
The double patenting rejection is  maintained and made final.

		Allowable Subject Matter
Claims 1-9, 21-28 and 30-32 would be allowable if the double patenting rejection set forth in this office action is overcome, i.e., by a terminal disclaimer.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851